                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                          Petitioner,                                           8:20CV117

         vs.
                                                                                 ORDER
TODD WASMER, Warden of the Tecumseh State
Correctional Institution;

                          Respondent.


        This matter is before the court on its own motion. Petitioner filed a Petition for Writ of Habeas
Corpus (Filing No. 1) on March 26, 2020. However, Petitioner failed to include the $5.00 filing fee.
Petitioner has the choice of either submitting the $5.00 fee to the clerk’s office or submitting a request to
proceed in forma pauperis. If Petitioner chooses to do the latter, the enclosed pauper’s forms should be
completed and returned to this court. Failure to take either action within 30 days will result in the court
dismissing this case without further notice to Petitioner.

        IT IS THEREFORE ORDERED that:

        1.      Petitioner is directed to submit the $5.00 fee to the clerk’s office or submit a request to
proceed in forma pauperis within 30 days. Failure to take either action will result in dismissal of this matter
without further notice.

       2.     The clerk of the court is directed to send to Petitioner the Form AO240 (“Application to
Proceed Without Prepayment of Fees and Affidavit”).

        3.      The clerk of the court is directed to set a pro se case management deadline in this matter
with the following text: April 27, 2020: Check for MIFP or payment.

        Dated this 27th day of March, 2020.

                                                           BY THE COURT:



                                                           Richard G. Kopf
                                                           Senior United States District Judge
